Exhibit 10.2

 



 

 

AGREEMENT ON

EXCLUSIVE MANAGEMENT, CONSULTING AND TRAINING AND
TECHNICAL SERVICE

 

 

 

 

PARTY A

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

 

 

 

And

 

 

 

PARTY B

Xianning Xiangtian Energy Holding Group Co., Ltd.

 

 

 

 

September 30, 2018

 



 

 

 

 

 

Agreement on Exclusive Management, Consulting and Training and Technical Service

 

This Agreement on Exclusive Management, Consulting and Training and Technical
Service (“this Agreement”) was signed by the following parties on September 30,
2018 in the People’s Republic of China (the “PRC”, not inclusive of Hong Kong
Special Administrative Region, Macao Special Administrative Region, and Taiwan
Region for the purpose of this Agreement).

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited, a validly
existing wholly foreign owned enterprise established under the laws of the PRC.

 

Registered Address: No. 2206, Jinlong Plaza, Caiwuwei, Hongbao Road, Luohu
District, Shenzhen, China. Postal Code: 518000

 

Legal Representative: Zhou Jian

Tel: 0755-22954269

Fax: 0755-22954269

 

Party B: Xianning Xiangtian Energy Holding Group Co., Ltd., a validly existing
limited liability company established under the laws of the PRC.

Registered Address: Fuqiao Village, Henggouqiao Town, Xianning City

Legal Representative: Zhou Denghua

Tel:

Fax:

 

(Party A and Party B, collectively, referred to as “Both Parties” or “Two
Parties” and individually, as “Either Party”)

 

Whereas:

 

1. Party A is a wholly foreign owned enterprise incorporated in accordance with
the laws of the PRC and has management, consulting and training experience, and
the strengths in the techniques in natural energy power generation system and
other related fields.

 

2. Party B is a limited liability company incorporated in the PRC, mainly
conducting the business of natural energy power generation system.

 

3. Party B needs consulting, training and management, and technical support
services from a specialized provider.

 

4. Party B intends to engage Party A to provide the services of consulting,
training and management, and technical support. Party A agrees to provide such
services to Party B.

 



 1 

 

 

NOW, THEREFORE, through consultation, the parties hereby agree as follows:

 





Article 1. Service

 

1.1Both Parties agree that Party B designate Party A to provide consulting,
training and management and technical services (the “Services”) as set forth
below:

 

1.1.1to provide certain training service to Party B for the purposes of
improving Party B’s technique abilities in natural energy power generation
system business , and to enhance Party A’s competitiveness;

 

1.1.2to put forward improvement suggestions after evaluating, analyzing and
assessing Party B’s business operation, staffs and management system, process
and the operating effects thereof;

 

1.1.3to provide management training to Party B’s employees based on results of
the evaluation mentioned above;

 

1.1.4to provide consultancy, technical support and assistance to Party B
regarding natural energy power generation system business and company’s
management pursuant to Party B’s consignment;

 

1.1.5to dispatch managerial personnel with abundant experiences in natural
energy power generation system business pursuant to Party B’s consignment;

 

 2 

 

 



1.1.6to introduce clients to Party B in accordance with Party B’s business
requirements;

 

1.1.7to render related technical support, technical training and technical
consultation (the “Technical Service”) in respect of natural energy power
generation systems to Party B; and

 

1.1.8to provide other management, consulting and training and technical services
under this Agreement.

 

1.2Both Parties agree that Party A provides Services by the following means:

 

1.2.1Party B introduces the specific information such as the business operation,
staffs and management system to Party A and provides the relevant written
materials. Party A drafts a report based on the information provided by Party B
and makes a management and training plan specifying the management and training
details as the selection and number of the training staff, the duration and
content of training, etc. And Party A shall give the training in accordance with
the timetable agreed by Both Parties.

 

1.2.2Upon the demands of Party B, Party A shall provide the relevant training
and consulting services with respect to natural energy power generation system
business, corporate governance, client management and marketing, and submit the
reports to Party B accordingly involving the methods to resolve the problems
identified in the course thereof;

 

1.2.3Upon requirement, at the time decided by Party B, Party A shall appoint
professionals to make on-site researches, join seminars and provide on-the-spot
consulting services, when necessary, Party A shall also provide on-the-spot
trainings to Party B’s relevant management staffs, and provide training
materials.

 

1.2.4When necessary, Party B may engage Party A’s professionals directly to take
Party B’s management positions

 

1.2.5Notwithstanding the description above, Two Parties may negotiate and decide
other service contents and means thereof as the case may be.

  

1.3Party B warrants that it will not accept a third party’s (excluding that
designated by Party A) Service without Party A’s prior written consent. In
addition, Party A may designate other parties to provide Party B with the
Services agreed in this Agreement.

 



 3 

 

 

Article 2. Term

 

2.1The term of service stated in this Agreement is    10    years, starting from
the date when this Agreement takes effects.

 

2.2Party B warrants that, as of the date when this Agreement takes effects, the
service term under this Agreement shall not be shortened or terminated in
advance for any reason, unless the Two Parties have entered into the agreement
or agreed otherwise.

 

2.3Both Parties agree that Party A has the option to extend the service term
under this Agreement. Before expiration of this Agreement, Party A is entitled
to extend the service term to a proper period by issuing a written notice to
Party B. There is no limitation to the number of options that may be exercised
by Party A.

 

Article 3. Charges

 

3.1The charge for the Services provided by Party A pursuant to this Agreement is
one hundred percent (100%) of Party B’s net profit after tax (the “Service Fee”)
determined in accordance with US GAAP.

 

3.2Both Parties agree that the Service Fee shall be paid quarterly, within 30
days of the end of each calendar quarter with respect to such calendar quarter.

 

Article 4. Obligations of Party A

 

4.1Party A shall use its best efforts to dispatch excellent professionals to
Party B, to set up top-ranking consulting, training and management team and to
perform the Services under this Agreement.

 



 4 

 

 

4.2Party A shall prepare consulting and training plans, make field studies,
provide consultancy according to the plans, complete the work on a
mutually-agreed schedule and submit the relevant documents (written and
electronic copies) to Party B.

 

4.3Party A shall keep close contact with Party B by informing Party B promptly
of the progress of the project, the preliminary plans and periodic results as
well.

 

4.4Party A shall treat as secret and confidential all the information provided
by Party B or in connection with Party B’s business.

 

Article 5. Obligations of Party B

 

5.1As required by Party A, Party B shall provide Party A with relevant
information and documents and appoint competent personnel to coordinate with
Party A and to assist it in carrying out the said field study and data
collection.

 

5.2If required, Party B shall provide necessary work facilities and convenience
to the professionals dispatched by Party A. And the expenses incurred by Party A
in terms of providing training service shall be borne by Party B.

 

5.3Party B shall pay Party A the Service Fees as provided hereunder.

 

5.4Party B shall provide the necessary assistance pursuant to Party A’s specific
requests.

 

5.5Party B shall take charge of obtaining the approval from any third party or
governing administrative authorities with respect to this Agreement and going
through all the registration processes, if any. The costs and fees thereof shall
be paid by Party B.

 



 5 

 

 

Article 6. Statements and Warranties

 

6.1For the purpose of this Agreement and for the benefit of Party B, Party A
makes the following statements and warranties:

 

6.2.1Party A is a validly existing and independent legal person established in
accordance with the laws of the PRC and has the ability to bear civil
liabilities.

 

6.2.2The person who signs this Agreement on behalf of Party A has irrevocable
legal and complete authorization from Party A. Party A must not hold against
Party A in terms of this Agreement in the excuse of unauthorized agency, agency
in excess of authority or any other defects in authorization. The signing of
this Agreement is not against any governing laws and binding contracts, and all
consents and approvals have or shall be obtained from the third party or
governmental authorities for the signing of this Agreement.

 

6.2For the purpose of this Agreement and for the benefit of Party A, Party B
makes the following statements and warranties:

 

6.2.1Party B is a validly existing and independent legal person established in
accordance with the laws of the P.R.C and has the ability to bear civil
liabilities.

 

6.2.2Party B warrants that within the validity period of this Agreement, it will
not sign identical or similar agreements with any third party beside Party A or
accept partially or wholly the services listed in Article 1 of this Agreement
from any third party beside Party A.

 

6.2.3The person who signs this Agreement on behalf of Party B has irrevocable
legal and complete authorization from Party B. Party B must not deny this
Agreement in the excuse of unauthorized agency, agency in excess of authority or
any other defects in authorization.

 

6.3If Either Party breaches the statements and warrants set forth above and the
breach leads to invalidity or weakening of the validity of this Agreement or
incurs other damage to the other Party, it shall pay compensation with full
coverage of the loss to the damage-suffering Party.

 



 6 

 

 

Article 7. Intellectual Property Rights and Confidentiality

 

7.1Except anything to the contrary in this Agreement or in other agreements
executed by the Two Parties, Party A enjoys sole and exclusive rights and
interests over any rights, ownership, interests and all intellectual property
rights including but not limited to copyright, patents, technical secrets, trade
secrets obtained in performing this Agreement.

 

7.2Party A owns the intellectual property rights formed during the process of
providing consulting, training and management services.

 

7.3Both Parties agree to keep confidential the materials and information
(“Confidential Information”) they have knowledge of or access to hereunder.
Without the prior written consent of the other Party, no Confidential
Information shall be disclosed, given or transferred to any other third party.
Once this Agreement terminates, Both Parties shall return the documents,
materials and/or software carrying Confidential Information to the original
owner or destroy them as required. Both Parties shall also remove the
Confidential Information from any memory device and shall never use it again.
Both Parties shall take necessary measures to ensure that the Confidential
Information to be disclosed to the staff, agents and consultants so far as is
necessary for performing their duties solely, and urge these personnel to comply
with the obligations as to confidentiality under this Agreement.

 

The Confidential Information herein refers to any relevant contracts,
agreements, memorandum of understanding, appendices, drafts or notes (including
this Agreement) for the purpose of this Agreement (including this Agreement) as
well as any form of trade secrets, exclusive information and other data and
information that Party A, Party B, their clients, customers, consultants,
sub-licensee or affiliated enterprises have taken measures to keep confidential.
The Confidential Information includes but is not limited to oral or written
materials, either Party’s software, web catalogue, business plans and
conceptions, product development, invention, service design, creative design,
graphics, texts, audio, video, multi-media information, client data, market
data, financial data, R&D information as well as intellectual or industrial
property in relation to this Agreement owned by Either Party, including those
information deemed or taken confidential by Any Party,, its clients, customers,
consultants, sub-licensee or affiliated enterprises.

 



 7 

 

 

The above-mentioned restrictions do not apply in the following situations:

 

7.3.1When being disclosed, the data has already been available to general
public;

 

7.3.2The data has been available to the general public otherwise than by Either
Party’s disclosure with fault;

 

7.3.3Either Party can prove that the data is available to them prior to the
hereunder provided disclosure to them which is not obtained from other parties
directly or indirectly;

 

7.3.4Either Party is exempted from confidentiality obligation from disclosure of
the Confidential Information to governing administrative authorities, stock
exchange institutions required and in accordance with compulsory laws of PRC; or
disclosures directly to its legal counsels and financial advisers as required by
law or demanded in normal business operation.

 

Article 8. Liability for Breach of this Agreement

 

8.1Either Party which breaches this Agreement shall pay compensation to the
performing Party on its incurred loss.

 

8.2Either Party’s waiver to claim on other Party’s breach of this Agreement is
valid only in written form. No failure or delay of either Party on exercising
any right or claim on remedy provided hereunder shall constitute a waiver of
such rights, power or privilege. Partial exercise of the rights to claim or
remedy shall not prevent such Party from exercising other rights and remedy.

 

 8 

 

 



Article 9. Termination of the Agreement

 

9.1If Party B fails to fulfill its obligations under this Agreement, and such
failure remains by the end of the 30-day-long grace period to be offered by
Party A, Party A shall be entitled to inform Party B to rescind the Agreement.
The rescission takes effect as of the date when the notice of rescission is
issued.

 

9.2During the term of this Agreement, if Party B applies for bankruptcy in any
form, or enters into liquidation process, or its license is revoked by
government authority, or ceases to be a legal person or other legal entity,
Party A is entitled to rescind this Agreement. The rescission takes effect as of
the date when the notice of rescission is issued.

 

9.3Party B waives its right of rescind or terminate this Agreement before the
expiration upon the effectiveness of this Agreement, unless otherwise stipulated
by law or agreed by the Parties.

 

9.4The amendment or rescission of this Agreement does not jeopardize the
Parties’ right of claims for damages. The damage to Either Party resulting from
amendment or rescission of this Agreement shall be compensated by the
responsible Party, unless the liabilities are exempt by law. If this Agreement
is terminated due to reasons incurred by Party B, Party A is entitled to claim
for all the damages caused by the rescission and the charges due for the
services it has provided pursuant to this Agreement.

 

Article 10. Force Majeure

 

10.1Force majeure under this Agreement refers to war, fire, earthquake, flood,
storm, blizzard and other natural disasters; or other events that are
unpredictable, irresistible and unavoidable by Both Parties when this Agreement
is signed.

 

10.2The affected Party shall not be liable for any delay or failure in
performing any or all of its obligations due to the event of Force Majeure.
However, Both Parties shall proceed with their performance of obligations
immediately after the cease of the event of Force Majeure or removal of the
effects. If effects of Force Majeure make the fulfillment of this Agreement
impossible or unnecessary, Two Parties shall settle the problem through friendly
consultation.

 



 9 

 

 

10.3If Force Majeure influences the performance of this Agreement, the affected
Party shall notify the other Party of the occurrence of Force Majeure events by
telegraph, fax or other electronic forms immediately and submit a written proof
thereof within five (5) working days after its occurrence.

 

Article 11. Notification and Delivery

 

11.1Any notice or message between Two Parties shall be sent in written form by
fax, personal delivery (including Express Mail Service) or registered airmail to
the addresses listed at the beginning of this Agreement.

 

11.2Unless otherwise specified herein, when notices or messages are submitted in
person, the notices or messages shall be deemed received upon delivery.
Notification by prepaid mail shall be deemed received by seven (7) days of
delivery. When notices or messages are sent by cable or fax, the notices or
messages shall be deemed received at the moment of sending. When by telegraph,
the notices or messages shall be deemed received by twenty-four (24) hours of
delivery.

 

Article 12. Dispute Settlement

 

12.1The conclusion, validity, interpretation, performance, amendment and
termination of this Agreement as well as the settlement of disputes, etc. shall
be governed by the laws of the PRC.

 

12.2The disputes in connection with the performance of this Agreement shall be
settled by Both Parties through friendly consultation. In case no settlement is
reached through such consultation, the disputes shall be submitted to China
International Economic and Trade Arbitration Commission located in Beijing and
settled in accordance with the Commission's arbitration rules in effect at the
time of applying for arbitration. The arbitral award is final and binding upon
both parties.

 

Article 13. Effectiveness of the Agreement and Miscellaneous

 

13.1Issues that are not covered by this Agreement can be decided through
consultation for supplementation among authorized representatives of the
Parties. Any amendment or supplements shall be made in written form.

 

13.2Unless otherwise specified, the “day” in this Agreement refers to the
calendar day and the “working day” in this Agreement means the days of regular
operation of the PRC’s commercial banks.

 

13.3Article 7, Article 8 and Article 12 remain effective irrespective of the
termination or rescission of this Agreement.

 

13.4Party B shall not transfer its rights or obligations under this Agreement,
partially or wholly, to the third party without the prior written consent of the
other Party. At the same time, Party A may transfer its rights and obligations
under this Agreement to a third party. Party A shall only send written notice to
Party B when such transfer occurs, and Party A shall not be required to obtain
consent from Party B for such transfer.

 

13.5Invalidity of any provision of this Agreement shall not influence the
validity of other unrelated provisions hereof.

 

13.6This Agreement shall be executed in two counterparts, one for each party
effective as of the date when signed.

 

13.7This Agreement is made in Chinese language. Chinese version shall prevail.
Versions in other languages are for reference purpose only.

 

[English Translation for Reference Only]

 

 10 

 

 

SIGNATURE PAGE

 

Party A: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited (Seal)

[Corporate seal affixed herein]

 

Signature: /s/ Zhou Jian   Title: Legal Representative  

 

Party B: Xianning Xiangtian Energy Holding Group Co., Ltd. (Seal)

[Corporate seal affixed herein]

 

Signature: /s/ Zhou Deng Rong   Title:    

 

[English Translation for Reference Only]

 



 11 

 